Citation Nr: 1236093	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION


The Veteran had active service from August 1966 to May 1968, which included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2011, the Veteran presented testimony relevant to his appeal before the undersigned at a Board hearing held at the local RO.  A transcript of the hearing has been associated with the record.

The Veteran submitted additional evidence at the Board hearing accompanied by waiver.  Therefore, the Board will consider the evidence in the first instance when evaluating this appeal.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

For reasons explained below, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's claim.  

At the Board hearing, the Veteran alleged that his PTSD disability had worsened since the May 2008 PTSD examination.  The record also includes a June 2010 statement from the Veteran's Vet Center counselor relating that the Veteran's PTSD symptoms had increased significantly over the years.  While we do have VA treatment records dated through January 2010 associated with the record, the most recent Vet Center records appear to be dated in December 2007.  

In light of the Veteran's allegation of worsened condition, we find that the evidence currently of record is insufficient to evaluate the Veteran's claim at this time.  A remand for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with his service-connected PTSD, as well as the potential applicability of staged ratings, is therefore warranted.  38 U.S.C.A. 
§ 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Also, the Veteran's Chattanooga Vet Center treatment records from December 2007 to the present and treatment records from the Chattanooga VAMC should be obtained and associated with the record on remand.  See U.S. Department of Veterans Affairs, Vet Center History, http://www.vetcenter.va.gov/About_US.asp (explaining that Vet Centers are community based and part of VA); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Although the Veteran retired from his job with the railroad in 2007 based on his years of service, his Vet Center counselor appears to suggest that the Veteran is now unemployable due to his PTSD.  Therefore, we find that the issue of entitlement to a TDIU has been reasonably raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Chattanooga Vet Center dated from December 2007 to the present, as well as treatment records from the Chattanooga VAMC dated from January 2010 to the present, and associate them with the record.  

If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records. 

2.  Provide the Veteran with proper notice explaining how to substantiate his claim for entitlement to TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.  

3.  After actions (1) and (2) above have been accomplished to the extent possible, schedule the Veteran for appropriate examination to determine the current level of severity of his PTSD.  

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner/reviewer must confirm that the record was reviewed in the examination report.  

Based on review of the appropriate records and evaluation of the Veteran, the examiner should identify any and all symptomatology the Veteran currently manifests that is attributable to his service-connected PTSD.  If appropriate, the examiner should distinguish between symptomatology resulting from the Veteran's service-connected PTSD disability and any non-service-connected disorders.  If it is medically infeasible to do so, so state in the examination report and explain why that is so.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran is unable to secure or maintain gainful employment due solely to his service-connected PTSD.  The examiner should thoroughly explain the basis of his or her conclusion. 

The Veteran's service-connected PTSD alone must be sufficiently severe to produce unemployability.  In determining whether unemployability exists, consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  

Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  

4.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and his representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

